Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 1 of 7 Page ID #:1108



   1
                                             NOTE: CHANGES HAVE BEEN
   2
                                             MADE TO THIS DOCUMENT
   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11   LINDA SHAHBAZIAN and                CASE NO. 2:18-cv-03076-ODW-KS
       EDWIN MENDOZA, individuals, on       Assigned to: Hon. Otis D. Wright II
  12   behalf of themselves, and on behalf
  13   of all persons similarly situated,   ORDER GRANTING FINAL
                                            APPROVAL TO CLASS ACTION
  14                Plaintiffs,             SETTLEMENT [42] and
  15   vs.                                  GRANTING IN PART MOTION
                                            FOR ATTORNEYS’ FEES AND
  16                                        COSTS [40]
       FAST AUTO LOANS, INC., a
  17   California Corporation; and Does 1
       through 50, Inclusive,
  18

  19
                        Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 2 of 7 Page ID #:1109



   1         On October 21, 2019, a hearing was held on the motion of Plaintiffs Linda
   2   Shahbazian and Edwin Mendoza (“Plaintiffs”) for final approval of the class
   3   settlement (the “Settlement”) with Defendant Fast Auto Loans, Inc. (“Defendant”)
   4   and payments to the Class, the Plaintiffs, Class Counsel, and the Settlement
   5   Administrator.
   6         The Parties have submitted their Settlement, which this Court preliminarily
   7   approved by its June 20, 2019 order (Docket No. 39) (the “Preliminary Approval
   8   Order”). In accordance with the Preliminary Approval Order, Class Members have
   9   been given notice of the terms of the Settlement and the opportunity to comment on
  10   or object to it or to exclude themselves from its provisions.
  11         Having received and considered the Settlement, the supporting papers filed
  12   by the Parties, and the evidence and argument received by the Court before entering
  13   the Preliminary Approval Order and at the final approval hearing, the Court grants
  14   final approval of the Settlement, enters this Final Approval Order, and HEREBY
  15   ORDERS and MAKES DETERMINATIONS as follows:
  16         1.     Except as otherwise specified herein, the Court for purposes of this
  17   Final Approval Order adopts all defined terms set forth in the Class Action
  18   Settlement Agreement (“Agreement”).
  19         2.     The Court has jurisdiction over this Action and the Settlement pursuant
  20   to 28 U.S.C. Section 1331.
  21         3.     For settlement purposes only, the Court grants certification of the Class
  22   consisting of the Wage and Hour Class and the FCRA Class. The Wage and Hour
  23   Class is defined as all individuals who are or previously were employed by
  24   Defendant Fast Auto Loans, Inc., in California and classified as non-exempt
  25   employees at any time between January 26, 2014, and September 15, 2018 (the
  26   “Wage and Hour Class Period”). The FCRA Class is defined as all employees or
  27   prospective employees of Defendant in the United States regarding whom
  28

                                                -2-
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 3 of 7 Page ID #:1110



   1   Defendant procured a consumer report from January 26, 2016, through September
   2   15, 2018 (the “FCRA Class Period”).
   3         4.     Pursuant to the Preliminary Approval Order, the Notice of Pendency of
   4   Class Action Settlement and Hearing Date for Court Approval (“Class Notice”) was
   5   sent to each class member by first-class mail. The Class Notice informed Class
   6   Members of the terms of the Settlement, their right to receive a Settlement Share,
   7   their right to comment on or object to the Settlement and/or the attorneys’ fees and
   8   costs, their right to elect not to participate in the Settlement and pursue their own
   9   remedies, and their right to appear in person or by counsel at the final approval
  10   hearing and be heard regarding approval of the Settlement. Adequate periods of
  11   time were provided by each of these procedures.
  12         5.     The Court finds and determines that this notice procedure afforded
  13   adequate protections to Class Members and provides the basis for the Court to
  14   make an informed decision regarding approval of the settlement based on the
  15   responses of Class Members. The Court finds and determines that the Class Notice
  16   provided in this case was the best notice practicable, which satisfied the
  17   requirements of law and due process.
  18         6.     No Class Members filed written objections to the proposed settlement
  19   as part of this notice process.
  20         7.     For the reasons stated in the Preliminary Approval Order, the Court
  21   finds and determines that the terms of the Settlement are fair, reasonable and
  22   adequate to the Class and to each Class Member and that the Participating Class
  23   Members will be bound by the Settlement, that the Settlement is ordered finally
  24   approved, and that all terms and provisions of the Settlement should be and hereby
  25   are ordered to be consummated.
  26         8.     The Court finds and determines that the all-inclusive Gross Settlement
  27   Amount in the maximum amount of $1,100,000 and the Settlement Shares to be
  28   paid to the Participating Class Members as provided for by the Settlement are fair

                                               -3-
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 4 of 7 Page ID #:1111



   1   and reasonable. The Court hereby grants final approval to and orders the payment
   2   of those amounts be distributed to the Participating Class Members out of the Net
   3   Settlement Amount in accordance with the Agreement. Pursuant to the terms of the
   4   Agreement, the Settlement Administrator is directed to make the payments to each
   5   Participating Class Member in accordance with the Agreement.
   6         9.    The Court finds and determines that the fees and expenses of KCC
   7   Class Action Services in administrating the settlement, in the amount of $30,000,
   8   are fair and reasonable. The Court hereby grants final approval to and orders that
   9   the payment of that amount be paid out of the Gross Settlement Amount in
  10   accordance with the Agreement.
  11         10.   The Court finds and determines that the request by Plaintiffs and Class
  12   Counsel to the Class Representative Service Payments and the attorneys’ fees and
  13   costs pursuant to the Agreement are excessive and reduces them as follows. The
  14   Court hereby grants final approval to and orders that the payment of the amounts of
  15   $5000 to each Plaintiff for the Class Representative Service Payments, $275,000
  16   for attorneys’ fees to Class Counsel (representing the reduced amount of 25% of the
  17   Gross Settlement Amount), and $23,129.34 for reimbursement of costs be paid out
  18   of the Gross Settlement Amount in accordance with the Settlement.
  19         11.   Upon the Effective Date, the Defendant and Released Parties shall be
  20   released by the Participating Wage and Hour Class Members of all claims alleged
  21   or that could have been alleged by or on behalf of the Class based on the facts
  22   alleged in the Second Amended Complaint which occurred during the Wage and
  23   Hour Class Period under federal (including but not limited to the Fair Labor
  24   Standards Act), state, or local law, whether statutory, common law or
  25   administrative law, arising out of or related to allegations of the Second Amended
  26   Complaint of failure to provide meal periods or compensation in lieu thereof;
  27   failure to provide rest breaks or compensation in lieu thereof; failure to pay wages,
  28   minimum wages, off-the-clock and/or overtime wages; failure to provide accurate

                                               -4-
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 5 of 7 Page ID #:1112



   1   itemized wage statements; failure to pay wages on termination; failure to pay
   2   overtime; failure to reimburse expenses; any alleged violation of Business and
   3   Professions Code section 17200; and any alleged violation of PAGA that occurred
   4   during the PAGA Period (the “Wage and Hour Released Claims”).
   5         12.    Upon the Effective Date, the Defendant and Released Parties shall be
   6   released by Participating FCRA Class Members from any alleged violation of the
   7   Fair Credit Reporting Act (“FCRA”), the California Consumer Credit Reporting
   8   Agencies Act (“CCRAA”), the California Investigative Consumer Reporting
   9   Agencies Act (“ICRAA”), including any claims for remedies including, but not
  10   limited to, injunctive relief, punitive damages, penalties of any nature, interest, fees,
  11   or costs; and all other claims and allegations made or which could have been made
  12   in the Action that occurred during the FCRA Class Period (the “FCRA Released
  13   Claims”).
  14         13.    These Released Claims expressly exclude all other claims, including
  15   claims for wrongful termination, unemployment insurance, disability, social
  16   security, and workers’ compensation, and wage and hour claims outside the Wage
  17   and Hour Class Period and FCRA claims outside the FCRA Class Period.
  18         14.    Pursuant to the terms of the Agreement, the Plaintiffs also generally
  19   release any and all claims, known or unknown, suspected or unsuspected, that each
  20   Plaintiff had, now has, or may hereafter claim to have against Defendant and/or any
  21   Released Parties (“Plaintiffs’ General Release”). Plaintiffs fully and finally release
  22   the Released Parties and Defendant from any and all claims, complaints, liens,
  23   demands, rights, liabilities, debts, obligations, guarantees, costs, expenses,
  24   attorneys’ fees, penalties, interest, damages (including but not limited to actual
  25   damages, statutory damages, or punitive damages), restitution, injunctive relief,
  26   declaratory relief, remedies and causes of action of every type, nature and
  27   description whatsoever, known or unknown, suspected or unsuspected, asserted or
  28   that might have been asserted, which each Plaintiff had, now has, or may hereafter

                                                 -5-
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 6 of 7 Page ID #:1113



   1   claim to have against Defendant or any of the Released Parties for claims that
   2   occurred during their employment with Defendant.
   3         15.       Nothing in this Order shall preclude any action to enforce the Parties’
   4   obligations under the Settlement or under this order, including the requirement that
   5   Defendant make payment in accordance with the Agreement.
   6         16.       If, for any reason, the Effective Date (as defined by the Settlement)
   7   does not occur, this Final Approval Order will be vacated; the Parties will return to
   8   their respective positions in this action as those positions existed immediately
   9   before the Parties executed the Agreement; and nothing stated in the Agreement or
  10   any other papers filed with this Court in connection with the Settlement will be
  11   deemed an admission of any kind by any of the Parties or used as evidence against,
  12   or over the objection of, any of the Parties for any purpose in this action or in any
  13   other action.
  14         17.       The Parties entered into the Settlement solely for the purpose of
  15   compromising and settling disputed claims.         Defendant in no way admits any
  16   violation of law or any liability whatsoever to Plaintiffs and/or the Class,
  17   individually or collectively, all such liability being expressly denied by Defendant.
  18         18.       Without affecting the finality of this Final Approval Order in any way,
  19   the Court retains jurisdiction of all matters relating to the interpretation,
  20   administration, implementation, effectuation and enforcement of this Order and the
  21   Settlement.
  22         19.       The Parties are hereby ordered to comply with the terms of the
  23   Agreement.
  24         20.       Each side will bear its own costs and attorneys’ fees except as
  25   provided by the Settlement and this Final Approval Order.
  26   ///
  27   ///
  28   ///

                                                  -6-
Case 2:18-cv-03076-ODW-KS Document 48 Filed 11/08/19 Page 7 of 7 Page ID #:1114



   1         21.   Pursuant to the Parties’ Stipulation, funds from uncashed checks from
   2   the Wage and Hour Class will now be paid to the cy pres beneficiary: The
   3   Interdisciplinary Center for Healthy Workplaces at UC Berkeley.
   4

   5         IT IS SO ORDERED
   6
       DATED: November 8, 2019
   7   _____________
   8
                                                  HON. OTIS D. WRIGHT II
   9                                            U.S. DISTRICT COURT JUDGE
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             -7-
